Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 September 2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeremy Mereness, Reg. No. 63,422 on 29 September 2021.

The claims have been amended as follows: 
1.  A score explanation method for explaining a score presented to a user and associated with a vector of a first number of parameters, the first number being an integer that is strictly greater than one, the method comprising the steps of:
a1) providing a first score associated with a first vector where the parameters of the first vector contain first values, each parameter being ordered with a first indicator that varies from one to the first number, each first indicator being associated with a single parameter and vice versa;

b) generating a first set of lists, each list comprising a second number of indicators, the second number being an integer that is strictly less than the first number and strictly greater than zero;
c) generating, from a list of the first set of lists, a third vector comprising parameters having third values, each parameter being ordered with an indicator that varies from one to the first number,
where the third values each are equal to the first value of the associated with the indicator when the list does not include an indicator associated with the parameter associated with the indicator when the list comprises an indicator associated with the 
d) calculating a score of the third vector;
e) evaluating, from the score calculated for the third vector, indicators of significance for each of the parameters, each indicator of significance being a quantity representative of a significance of the parameter in the calculation of the first score;
f) elaborating, from the evaluated indicators of significance, an explanation of the first score associated with the first vector, and presenting to the user the explanation as an output to the [[a]] user.

7. An explanation method for explaining a score presented to a user and associated by means of a function applied to a vector, the function having a global 
g1) obtaining first indicators of significance from the global maximum by applying the sub-steps of
 providing a first score associated with a first vector where the parameters of the first vector contain first values, each parameter being ordered with a first indicator that varies from one to the first number, each first indicator being associated with a single parameter and vice versa,
providing a second score associated with the first extreme vector that contains second values, called first extreme values, of the parameters,
generating a first set of lists, each list comprising a second number of indicators, the second number being an integer that is strictly less than the first number and strictly greater than zero,
generating, from a list of the first set of lists, a third vector comprising parameters having third values, each parameter being ordered with an indicator that varies from one to the first number, where the third values each are equal to the first value of the associated with the indicator when the list does not include an indicator associated with the parameter, and the third values each are equal to the second value of said associated with the indicator when the list does include an indicator associated with the parameter,
calculating a score of the third vector, and

g2) obtaining second indicators of significance from the first score and from the global minimum by applying the sub-steps of
providing the first score associated with a first vector where the parameters of the first vector contain first values, each parameter being ordered with a first indicator that varies from one to the first number, each first indicator being associated with a single parameter and vice versa,
providing a second score associated with  the second extreme vector that contains second values, called second extreme values, of the parameters,
generating a first set of lists, each list comprising a second number of indicators, the second number being an integer that is strictly less than the first number and strictly greater than zero,
generating, from a list of the first set of lists, a third vector comprising parameters having third values, each parameter being ordered with an indicator that varies from one to the first number, where the third values each are equal to the first value of the associated with the indicator when the list does not include an indicator associated with the parameter, and the third values each are different from the first value of said associated with the indicator when the list does include an indicator associated with the 

evaluating, from the score calculated for the third vector, second indicators of significance for each of the parameters, each second indicator of significance being a quantity representative of a significance of the parameter in the calculation of the first score; 
h) generating, from the first and second indicators, an explanation of the first score, and presenting to the user the explanation as an output to the [[a]] user.

10. An explanation system for explaining a score presented to a user and associated with a vector of a first number of parameters, the first number being an integer that is strictly greater than one, the system being configured to: 
receive a first score associated with a first vector where the parameters of the first vector contain first values, each parameter being ordered with a first indicator that varies from one to the first number, each first indicator being associated with a single parameter and vice versa; 
receive a second score associated with a second vector where ; 

generate a first set of lists, each list comprising a second number of indicators, the second number being an integer strictly less than the first number and strictly greater than zero;
generate, from a list of the first set of lists, at least one third vector comprising parameters having third values, each parameter being ordered with an indicator that varies from one to the first number,
associated with the indicator when the list does not include an indicator associated with the parameter, and the third value each being equal to the second value of the associated with the indicator when the list comprises an indicator associated with the 
calculate a score of the third vector;
evaluate, based on the score calculated for the third vector, indicators of significance for each of the parameters, each indicator of significance being a quantity representative of a significance of the parameter in the calculation of the first score;
  elaborate, from the evaluated indicators of significance, an explanation of the first score associated with the first vector; and
presenting to the user as an output to [[a]] the user.

22. The method according to claim [[1]] 7, wherein the function is an unknown function, provided by an external device.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches using lists and vectors to explain a score in the manner recited by independent claims 1, 7, and 10. With the amendments above, the claims overcome the previous rejections under 35 U.S.C. 112(b) and 101. Strumbelj, Erik, and Igor Kononenko, (“Explaining prediction models and individual predictions with feature contributions,” Knowledge and information systems 41.3 (2014): 647-665) generates “coalitions” that are subsets of vectors, and generates at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571) 270-1918.  The examiner can normally be reached on M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/HAL SCHNEE/Primary Examiner, Art Unit 2125